Citation Nr: 1444968	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the Veteran's claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his right inguinal hernia is related to his service-connected left inguinal hernia, which was first repaired in 1988, while he was on active duty.  The Veteran underwent a right inguinal repair in September 2005.  At a follow up appointment, the Veteran's treating physician noted that he and the Veteran discussed the origin of the hernia and the physician explained that "hernias are unilateral but patients with unilateral hernias are more likely than the general population to develop one on the other side."  He further indicated that the development of the right inguinal hernia "may just be a natural inclination or may have some thing to do with the previous repair which has stretched the abdominal wall."  (See October 2005 VA treatment record.)  

Then, in June 2008, the Veteran submitted a statement from the Veteran's attending physician, Dr. T.W.  In the statement, Dr. T.W. noted that the surgeon who performed the September 2005 hernia repair thought that the right inguinal hernia may have been related to the previous left inguinal hernia repairs.  Dr. T.W. stated that he believes "there is at least a reasonable possibility that the right hernia is indeed a derivative problem of the left." 

The Veteran was afforded a VA examination in conjunction with his claim in May 2006, at which time the examiner did not find any evidence of a right inguinal hernia.  The June 2007 rating decision denied the Veteran's claim.  Then, in June 2007, the Veteran filed a notice of disagreement in which he disagreed with the assessment of the VA examiner and requested a new examination.  Thus, the Veteran was afforded another VA examination in January 2011.  At that time, the examiner found that it is less likely than not that the Veteran's right inguinal hernia was caused by or a result of the left inguinal hernia or herniorraphy that was repaired in 1988 and again in 2000.  In her rationale, the examiner stated that the Veteran's right inguinal hernia was repaired 17 years after the initial left hernia was repaired.   Then, the examiner explained that the left hernia recurred in 2000 and was repaired again using mesh.  The examiner stated that the Veteran was examined by a surgeon at that time and "had there been evidence of a right inguinal hernia, it would have been repaired."  She further indicated that had there been evidence of bilateral hernias at the initial left hernia repair in 1988, they would have both been repaired and that the "repair on the left did not effect [sic] the right side."  Finally, she indicated that there "may be a congenital weakness that allowed bilateral hernias to occurr [sic], but one had no effect on the other."  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013);  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, although the Veteran was provided an examination in May 2006 and July 2011 to determine whether the right inguinal hernia is secondary to the left inguinal hernia, the Board finds that the opinions of record are insufficient upon which to base a decision.  First, it is unclear whether either VA examiner reviewed the October 2005 treatment record indicating a link between the left inguinal hernia and the right inguinal hernia or the June 2008 letter that noted a potential link between the Veteran's left and right inguinal hernias.  Next, although the January 2011 VA examiner noted that the right inguinal hernia was not caused by or a result of the left inguinal hernia or herniorraphy, the examiner's opinion does not address whether the Veteran's right inguinal hernia was aggravated by the left inguinal hernia or herniorraphy.  Given the incomplete nature of the examiner's opinion, the Board finds that an addendum opinion is required in order to clarify the etiology of the Veteran's right inguinal hernia.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his bilateral inguinal hernias.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to obtain a medical opinion as to the etiology of the Veteran's right inguinal hernia.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.  The examiner is directed to the October 2005 and June 2008 statements from the Veteran's physicians indicating a potential link between the Veteran's left and right inguinal hernias. 

The examiner is asked to address the following: 

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right inguinal hernia was caused by his service-connected left inguinal hernia.  

b.  Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right inguinal hernia was aggravated (permanent worsening of the underlying disability beyond its natural progress) by his service-connected left inguinal hernia.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.    

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


